—In a proceeding pursuant to Election Law article 16, inter alia, to declare the election of the respondent Anthony Mastroianni as Chairman of the Huntington Town Republican Committee void and of no effect, the petitioner appeals from an order of the Supreme Court, Suffolk County (Costello, J.), dated November 23, 1998, which dismissed the proceeding.
Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court properly dismissed the proceeding on the ground that the petitioner failed to comply with the requirements of CPLR 304 (see, CPLR 304; Matter of Fry v Village of Tarrytown, 89 NY2d 714; Matter of Gershel v Porr, 89 NY2d 327; Matter of Carnese v Ferraro, 218 AD2d 770).
In light of our determination, we do not reach the appellant’s remaining contentions. Thompson, J. P., Sullivan, Altman and Florio, JJ., concur.